Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 28, 2021 has been entered.
Claims 1-11 and 13-20 remain pending in the application, and are examined. Claim 22, newly added to the application, is pending and examined. Claims 12 and 21 are canceled.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the limitation "the vertically extending central member" in Lns. 22-23.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as “the vertically extending housing spring mount”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 10, 11, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US Pub. No. 2016/0025756; hereinafter Pollack, already of record) in view of Boyd et al. (US Pat. No. 5,861,563; hereinafter Boyd; already of record), further in view of Suzuki et al. (US Pub. No. 2011/0182784; hereinafter Suzuki; already of record), further in view of Hirama et al. (US Pub. No. 2014/0326082; hereinafter Hirama).

Regarding claim 10, Pollack discloses a carrier configured to hold and transport a vessel containing a barcode label in an automation system for use in an in vitro diagnostics (IVD) environment having a plurality of peripheral readers arranged proximate a track at a loading point of the vessel in the carrier, the plurality of peripheral readers configured to read the barcode label on the vessel in the carrier; and a processor coupled to and in communication ([0010], automation system for an IVD environment, [0081], sample vessel 56 is held in place by springs 58 pushing vessel into vertical tines 59, [0083], barcodes on the sides of sample vessels, see Fig. 4 at carrier 55 including springs 58 and vertical tines 59. Further, see MPEP 2111.02, which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”). The carrier comprises: 
	a body comprising a top surface ([0081], see Fig. 4 at carrier 55); 
	two sets of a plurality of vertically-extending vessel guides on the top surface of the body, each of the two sets of the plurality of vertically-extending vessel guides arranged in a circumferential orientation defining an opening sized and shaped to contain a vessel in the opening ([0081], see Fig. 4 at tines 59); 
	and 
	a spring assembly on the top surface of the body ([0081], see Fig. 4 at two sets of springs 58, the springs providing support to the vessel in either slot) comprising: 
	two sets of springs comprising: 
	a first set of springs comprising at least one spring having a proximal end and a distal end ([0081], see Fig. 4 at two sets of springs 58), and 
([0081], see Fig. 4 at two sets of springs 58). 
	The distal end of the at least one spring of the first set of springs extends outwardly towards a respective one of the two openings to hold the vessel in a direction opposite that of the distal end of the second set of springs that extends outwardly towards the other of the respective one of the two openings to hold the vessel such that a respective one of the two sets of springs provides support to the vessel contained in a respective one of the two openings to hold the vessel in the respective opening ([0081], see Fig. 4 at two sets of springs 58). 
	The two sets of the plurality of vertically-extending vessel guides and the spring assembly are arranged in a lateral configuration with the spring assembly positioned between the two sets (see Fig. 4 at tines 59 and central member comprising springs 58). The two sets are a mirrored-configuration with respect to one another such that substantially all of an outer surface of the vessel is unobscured when the vessel is contained in, one at a time, each of the two openings (see Fig. 4 at tines 59 and central member comprising springs 58 in a mirrored-configuration, [0111]-[0112], a blind spot 82 in a vessel may be removed by moving sample from slot 84 to slot 86, see Fig. 10 at blind spot 82, slots 84 and 86).
	Pollack fails to explicitly disclose:
a plurality of base guides extending vertically from the top surface of the body, a respective base guide defining a portion of a circumference of a respective opening;
a vertically extending central member having a base connected to the top surface of the body; and
the proximal end of each of the at least one spring of the first set of springs and the second set of springs connecting to the vertically extending central member.
	Boyd is in the analogous field of vessel carriers for sample analysis apparatuses (Boyd; Col. 4 Lns. 2-7, Col. 2 Lns. 3-6). Boyd teaches a vertically extending central member having a base connected to a top surface of a body, with proximal ends of a first and second set of springs connected to the vertically extending central member (Boyd; Col. 5 Lns. 20-38, see Figs. 3A, 3B at spring tabs 113 formed in side walls 112 for securing springs, the springs supporting tubes contained within the receptacle, and Fig. 5B at spring 114. The sidewalls are the vertically extending central members). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second set of springs in the system of Pollack by including a vertically extending central member having a base connected to a top surface of a body, with proximal ends of the first and second set of springs connected to the vertically extending central member as in Boyd. Boyd teaches that a vertically extending central member with springs attached thereto in a back-to-back configuration can be used to support tubes in a plurality of tube receptacles (Boyd; Col. 5 Lns. 20-38, see Fig. 3A at plurality of receptacles 110). Further, a vertically extending central member for a set of springs would provide additional structural support for the springs, improving the durability of the system.
	Modified Pollack fails to explicitly disclose a plurality of base guides extending vertically from the top surface of the body, a respective base guide defining a portion of a circumference of a respective opening.
(Suzuki [0011]). Suzuki teaches a partially circumferential base guide defining an opening (Suzuki; [0035], a rotation restricting adapter 6 has specimen container pushing sections 12 for keeping a specimen container in place, and a specimen container positioning section 13, see Fig. 4A below showing pushing section 12 as vertically-extending vessel guides and positioning section 13 as a base guide).

    PNG
    media_image1.png
    418
    558
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the respective openings in the carrier of modified Pollack by providing a partially circumferential base guide defining a portion of a circumference of a respective opening as in Suzuki. Suzuki teaches that a partially circumferential base guide will prevent rotation of a container placed therein (Suzuki [0035]). Further, one of ordinary skill in the art would understand that integrating vessel guides into a base guide would provide additional structural support, enhancing the integrity of the device.

	Hirama is in the analogous field of sample vessel holders (Hirama [0006]). Hirama teaches base guides that extend vertically from a top surface of a body (Hirama; [0033], see Fig. 4 at sample vessel holder 1. The base of sample vessel holding section 3 is the base guide of the sample vessel holders, and extends vertically from the top surface of base section 2). The base guides on the top surface of the body are united with a bottom portion of a set of a plurality of vertically-extending vessel guides (Hirama; [0033], see Fig. 4 at sample vessel holder 1. The base of sample vessel holding section 3 is the base guide of the sample vessel holders, and is united with the vertically extending fingers of holding section 3, which are vertically-extending vessel guides). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the plurality of base guides in the carrier of modified Pollack to extend vertically from a top surface of a body as in Hirama. A vertically-extending base guide can be used to further stabilize the vessels carried by the carrier by providing an additional securing surface, thereby ensuring that the vessels remain within the openings during transport. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sets of a plurality of vertically-extending vessel guides and the plurality of base guides in the carrier of modified Pollack so that the plurality of base guides on the top surface of the body are united with a bottom portion of a respective set of the plurality of vertically-extending vessel guides as in Hirama. Providing a unitary piece of equipment for the vessel guides will provide additional structural 
	Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, “sized and shaped to…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 11, modified Pollack discloses the carrier of claim 10. Modified Pollack further discloses that the carrier is configured to be held and moved on a track (Pollack; [0089]-[0090], see Fig. 8 at track 68 for carrier 55. Further, the limitation “configured to…” is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).).

Regarding claim 13, modified Pollack discloses the carrier of claim 10. Modified Pollack further discloses that an unobstructed space for each opening is complementary such that an (Pollack; [0111]-[0112], a blind spot 82 may be eliminated by moving the sample from slot 84 to slot 86, see Figs. 10, 11 at blind spot 82 and cameras 67A, 67B, 67C, further, the limitation “such that…” is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g))., still further, the plurality of peripheral readers and processor are not positively recited in the instant claim).

Regarding claim 14, modified Pollack discloses the carrier of claim 10. Modified Pollack further discloses that the two sets of the plurality of vertically-extending vessel guides and the spring assembly are aligned with a line of sight of the plurality of peripheral readers (Pollack; [0111]-[0112], see Fig. 4 at tines 59 and springs 58, see Figs. 10 and 11 at cameras 67A, 67B, 67C, which appear to have a line of sight aligned with the springs and tines, further, the plurality of peripheral readers are not positively recited).

Regarding claim 19, modified Pollack discloses the carrier of claim 10. Modified Pollack further discloses that the plurality of base guides on the top surface of the body are united with (see Claim 10 above at Hirama teaching that the base guides are united with a bottom portion of a respective set of vertically-extending vessel guides in [0033], Fig. 4).

Claims 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Boyd, Suzuki, and Hirama, as applied to claims 10, 11, 13, 14, and 19 above, further in view of Stark et al. (US Pat. No. 5,651,941; hereinafter Stark; already of record).

Regarding claim 15, modified Pollack discloses the carrier of claim 10. Modified Pollack further discloses each of the two sets of springs (see Claim 1 above at Pollack; Fig. 4 at carrier 55 including springs 58). 
	Modified Pollack fails to explicitly disclose that each of the two sets of springs of the spring assembly comprises a dual spring arrangement comprising an upper spring and a lower spring.
	Stark is in the analogous field of carriers for sample tubes (Stark Col. 1 Lns. 7-16). Stark teaches a spring assembly comprising an upper spring and a lower spring (Stark; Col. 14 Lns. 19-49, sample carrier includes outer spring biasing members 142, 144, 146 and 148 and inner spring members 41, 43, 45 and 47, see Fig. 10 at outer spring biasing members 142, 144, 146, 148 and inner spring member 41, 43, 45, 47, as well as Fig. 12 showing outer spring biasing members 142, 146, and inner spring members 41, 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the two sets of springs in the system of modified Pollack to comprise a dual spring arrangement (Stark Col 14 Lns. 14-49).

Regarding claim 17, modified Pollack discloses the carrier of claim 15. Modified Pollack further discloses that the lower spring produces a smaller force for a first vessel with a diameter smaller than a second vessel, wherein the lower spring produces a higher force for the second vessel (a spring will exert a smaller force when compressed less, i.e. when contacting a smaller vessel, compared to when it is compressed more, i.e. when contacting a larger vessel. Further, as to the limitation that “the lower spring produces…”, this is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g))).

Regarding claim 18, modified Pollack discloses the carrier of claim 15. Modified Pollack further discloses the lower spring (see Claim 2 above at Stark teaching upper and lower spring members in Figs. 10, 12, Col. 14 Lns. 19-49). Modified Pollack further discloses a spring shield configured to protect the lower spring from external forces (Pollack; see Fig. 4 at guards protecting lower ends of springs 58. Further, the limitation “configured to…” is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g))).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Boyd, Suzuki, Hirama, and Stark, as applied to claims 15, 17, and 18 above, further in view of Mawhirt (US Pat. No. 5,137,693; already of record).

Regarding claim 16, modified Pollack discloses the carrier of claim 15. Modified Pollack further discloses the upper spring and the lower spring (see Claim 15 above at Stark teaching upper and lower spring members in Figs. 10, 12, Col. 14 Lns. 19-49). 
	Modified Pollack fails to explicitly disclose that the upper spring is thicker than the lower spring and is configured to deliver a main preload to the vessel.
	Stark further teaches an upper spring that has a higher spring factor than a lower spring and is configured to deliver a main preload to a vessel (Stark; Col. 14 Lns. 19-49, the inner spring biasing members 41, 43, 45, 47 have different spring factors than outer spring biasing members 142, 144, 146, 148, and both sets of spring biasing members deliver a load to a sample tube placed within carrier, see Fig. 10 at outer spring biasing members 142, 144, 146, 148 and inner spring member 41, 43, 45, 47, as well as Fig. 12 showing outer spring biasing members 142, 146, and inner spring members 41, 45. Further, the limitation “configured to…” is directed toward a functional/process limitation and is not considered as part of the claimed device structure and is therefore not considered to further limit the structure beyond that of a capability. For apparatus claims, if the prior art structure is capable of performing the intended use, then it meets the claim. Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP 2114 & 2173.05(g)).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the upper spring and lower spring in the system of modified Pollack so that the upper spring has a higher spring factor than a lower spring and is configured to deliver a main preload to the vessel as in Stark, as Stark teaches that including springs with different spring factors in an apparatus to hold a sample tube will resist deformation and loosening over time, as well as reduce the cost of manufacture (Stark Col 14 Lns. 14-49).
	Modified Pollack fails to explicitly disclose that the upper spring is thicker than the lower spring.
	Mawhirt is in the analogous field of test tube holders (Mawhirt Col. 1 Lns. 6-9). Mawhirt teaches that increased spring thickness will increase spring factor (Mawhirt Col. 6 Lns. 33-38, the flexibility and biasing force exerted by springs on a test tube can be modified by changing the thickness of the springs, and an increased spring thickness will increase the spring force). (Mawhirt Col. 6 Lns. 33-38).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Boyd, Suzuki, and Hirama, as applied to claims 10, 11, 13, 14, and 19 above, further in view of Hassinen et al. (US Pub. No. 2004/0124109; hereinafter Hassinen; already of record).

Regarding claim 20, modified Pollack discloses the carrier of claim 10. Modified Pollack further discloses each of the two sets of a plurality of vertically-extending vessel guides (see Pollack Fig. 4 at tines 59).
	Modified Pollack fails to explicitly disclose that in each of the two sets of a plurality of vertically-extending vessel guides, one or more of the plurality of vertically-extending vessel guides differs in height from others of the plurality of vertically-extending vessel guides.
	Hassinen is in the analogous field of test tube carriers (Hassinen [0005]). Hassinen teaches a first vessel guide that is higher than a second vessel guide (Hassinen; [0010], [0018], elastic support members 9, 10 acts to guide test tubes into a correct alignment, see Fig. 2 below at first vessel guide 9 being higher than second vessel guide 10).

    PNG
    media_image2.png
    636
    680
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the two sets of a plurality of vertically-extending vessel guides of modified Pollack so that in each of the sets, at least one of the vertically-extending vessel guides differs in height from the others as in Hassinen, as Hassinen teaches that vessel guides that vary in height can be used in a test tube holder to ensure that a test tube container therein will always have an equal height and correct alignment (Hassinen [0010], [0018]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pollack in view of Boyd.

Regarding claim 22, Pollack discloses a carrier configured to hold and transport a vessel containing a barcode label in an automation system for use in an in vitro diagnostics (IVD) environment having a plurality of peripheral readers arranged proximate a track at a loading point of the vessel in the carrier, the plurality of peripheral readers configured to read the ([0010], automation system for an IVD environment, [0081], sample vessel 56 is held in place by springs 58 pushing vessel into vertical tines 59, [0083], barcodes on the sides of sample vessels, see Fig. 4 at carrier 55 including springs 58 and vertical tines 59. Further, see MPEP 2111.02, which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”). The carrier comprises: 
	a body comprising a top surface ([0081], see Fig. 4 at carrier 55); 
	two sets of a plurality of vertically-extending vessel guides on the top surface of the body, each of the two sets of the plurality of vertically-extending vessel guides arranged in a circumferential orientation defining an opening sized and shaped to contain a vessel in the opening ([0081], see Fig. 4 at tines 59); 
	a spring assembly on the top surface of the body ([0081], see Fig. 4 at two sets of springs 58, the springs providing support to the vessel in either slot) comprising: 
	two sets of springs comprising: 
	a first set of springs comprising at least one spring having a proximal end and a distal end ([0081], see Fig. 4 at two sets of springs 58), and
([0081], see Fig. 4 at two sets of springs 58). 
	The distal end of the at least one spring of the first set of springs extends outwardly towards a respective one of the two openings to hold the vessel in a direction opposite that of the distal end of the second set of springs that extends outwardly towards the other of the respective one of the two openings to hold the vessel such that a respective one of the two sets of springs provides support to the vessel contained in a respective one of the two openings to hold the vessel in the respective opening ([0081], see Fig. 4 at two sets of springs 58). 
	The two sets of the plurality of vertically-extending vessel guides and the spring assembly are arranged in a lateral configuration with the spring assembly positioned between the two sets (see Fig. 4 at tines 59 and central member comprising springs 58). The two sets are a mirrored-configuration with respect to one another such that substantially all of an outer surface of the vessel is unobscured when the vessel is contained in, one at a time, each of the two openings (see Fig. 4 at tines 59 and central member comprising springs 58 in a mirrored-configuration, [0111]-[0112], a blind spot 82 in a vessel may be removed by moving sample from slot 84 to slot 86, see Fig. 10 at blind spot 82, slots 84 and 86).
	Pollack fails to explicitly disclose:
a vertically extending housing spring mount having a base connected to the top surface of the body,
that the proximal end of each of the at least one spring of the first set of springs and the second set of springs connect to the vertically extending housing spring mount, and
that the vertically extending housing spring mount is configured to protect the two sets of springs.
	Boyd is in the analogous field of vessel carriers for sample analysis apparatuses (Boyd; Col. 4 Lns. 2-7, Col. 2 Lns. 3-6). Boyd teaches a vertically extending housing spring mount having a base connected to a top surface of a body, with proximal ends of a first and second set of springs connected to the vertically extending housing spring mount (Boyd; Col. 5 Lns. 20-38, see Figs. 3A, 3B at spring tabs 113 formed in side walls 112 for securing springs, the springs supporting tubes contained within the receptacle, and Figs. 5A-5C at spring 114, which is mounted on tabs 113 by way of slot 117. The sidewalls and spring tabs are the vertically extending housing spring mounts). The vertically extending housing spring mount is configured to protect the two sets of springs (Boyd; Col. 5 Lns. 20-38, see Figs. 3A, 3B at spring tabs 113 formed in side walls 112 for securing springs, the springs supporting tubes contained within the receptacle, and Figs. 5A-5C at spring 114, which is mounted on tabs 113 by way of slot 117. The sidewalls and spring tabs are the vertically extending housing spring mounts. It appears that a portion of spring tabs 113 will cover a portion of springs 114, thereby appearing capable of protecting a portion of the springs from damage). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the body and the first and second set of springs in the carrier of Pollack by including a vertically extending housing spring mount having a base connected to the top surface of the body, the proximal end of each of the at least one spring of the first set of springs and the second set of springs connect to the vertically extending housing spring mount as in Boyd. Boyd teaches that a vertically extending housing spring mount with springs attached thereto in a (Boyd; Col. 5 Lns. 20-38, see Fig. 3A at plurality of receptacles 110). Further, a vertically extending housing spring mount for a set of springs would provide additional structural support for the springs, improving the durability of the system. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second set of springs in the carrier of Pollack by including a vertically extending housing spring mount that is configured to protect the two sets of springs as in Boyd. The motivation would have been that protecting the two sets of springs would increase the operational life of the springs, reducing the rate at which the springs must be replaced, thereby reducing the cost of the device.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Pollack teaches a carrier similar to that claimed. However, Pollack does not teach, either alone or in combination with the art, two sets of a plurality of vertically-extending vessel guides comprising: 
	two sets of outer vessel guides, and 
	two sets of inner vessel guides, wherein each of the two sets of inner vessel guides comprises two vessel guides aligned with a center point of the opening and 180° from the other, and wherein one of the two inner vessel guides is 90° from a respective set of outer 
	wherein the two sets of outer vessel guides are each located on an outside portion of a respective opening, wherein an outside portion of a respective opening is a portion of the opening opposite the spring assembly, wherein the two sets of inner vessel guides are each located between the spring assembly and a respective set of outer vessel guides, and wherein the two sets are a mirrored-configuration with respect to one another such that substantially all of an outer surface of the vessel is unobscured when the vessel is contained in, one at a time, each of the two openings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./
Examiner, Art Unit 1798   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798